Citation Nr: 0511594	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  02-06 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as chronic low back pain.

2.  Entitlement to an increased rating for a scar on the left 
side of the neck, currently evaluated as 30 percent 
disabling, including entitlement to an initial rating higher 
than 10 percent prior to August 30, 2002.

3.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling, including 
entitlement to an initial compensable rating prior to June 
22, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.  Increased ratings were granted in a November 2004 
rating decision, however, because maximum benefits were not 
granted, the issues of entitlement to increased ratings 
remain before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a chronic low back disability 
that began during service or as a consequence thereof.

3.  The veteran has a superficial 14 inch scar on the left 
side of his jaw curving over the thyroid area of his neck 
with two characteristics of disfigurement.

4.  The veteran's neck scar is moderately disfiguring.

5.  The veteran's diastolic pressure was maintained below 100 
and systolic pressure was maintained below 160 prior to June 
2001.

6.  As of June 2001, the veteran's diastolic pressure has 
been predominantly 100 or more, but not 110; his systolic 
pressure has been maintained below 160.


CONCLUSIONS OF LAW

1.  A low back disorder, claimed as chronic low back pain, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  Criteria for an initial rating higher than 10 percent for 
a scar of the left side of the neck have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.118, 
Diagnostic Code 7800 (2003).

3.  Criteria for a rating higher than 30 percent as of August 
30, 2002, for a scar of the left side of the neck have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.118, Diagnostic Code 7800 (2004).

4.  Criteria for an initial compensable rating for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.104, Diagnostic Code 7101 
(2004).

5.  Criteria for a rating higher than 10 percent as of June 
22, 2001, for hypertension have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.104, Diagnostic 
Code 7101 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The veteran served honorably in the United States Navy for 
twenty years and was treated for a variety of complaints over 
that period of time.  His service medical records include 
complaints of sacroiliac pain in September 1982 after falling 
while playing basketball, of low back pain without injury in 
March 1987, of low back pain without injury assessed to be 
tendonitis in November 1995, of back pain after twisting his 
back in December 1996, and of a dull ache in the center of 
his back in September and October 1999.  None of the entries 
reflect more than limited treatment for acute pain.  On 
October 26, 1999, a service physician assessed that the 
veteran experienced low back pain because of his posture.  

The veteran answered in the affirmative as to recurrent back 
pain on medical histories provided for a periodic examination 
in September 1995 and for his discharge examination in 
October 1999; neither of those examination reports include 
any history of back injury and/or diagnosis of a back 
disability.  Interestingly, the veteran's service medical 
records folder includes an undated medical history for a 
reenlistment examination, signed by the veteran, that gives a 
history of a back and neck injury in a car accident in 
Charleston.  The document does not include any notations made 
an examining physician.


In the veteran's VA Form 9, Appeal to Board of Veterans' 
Appeals, submitted in May 2002, he asserted that he has had 
low back pain since an in-service car accident.  Except for 
the history mentioned above, none of his in-service and/or 
post-service treatment records refer to an automobile 
accident or any back pain related to such an accident.

A private osteopath submitted a letter dated in June 2001 
reflecting that he had interviewed the veteran, but not 
reviewed service medical records.  The physician stated that 
the veteran did not have a history of low back pain prior to 
service so, consequently, his current back pain must be 
related to service.  The physician did not render a specific 
diagnosis of back disability, nor did he refer to any 
incident in service, such as an automobile accident.

The veteran underwent VA examination in May 2004 and the 
examiner thoroughly reviewed the veteran's service medical 
records.  The veteran complained of low back pain, describing 
it as pressure more so than pain, with an increase since 
discharge from service.  The veteran did not relate having 
experienced any specific injury to the back.  X-rays did not 
show any significant abnormality and the veteran had a full 
range of motion in his spine.  As such, the examiner 
diagnosed low back pain with no abnormal findings and opined 
that the veteran's back pains were to be attributed to the 
aging process because there was no history of definite 
injury.

The Board notes that it may only consider independent medical 
evidence of record to support its findings and cannot render 
its own medical conclusions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The veteran's contentions alone do not 
constitute competent medical opinions as he is a lay person 
with no medical training or expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Also, it is important to point out 
that pain is not in and of itself a disability for which VA 
compensation benefits may be awarded.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a 
disease or injury incurred during service, the basic 
compensation statutes cannot be satisfied). 

The veteran is competent to give evidence concerning what he 
experienced.  Thus, his statement that he was in an 
automobile accident, and that he experienced back pain 
thereafter, is competent.  It is also supported by the 
undated medical history that he gave, contained in his 
service medical records.  Nonetheless, it is significant that 
the service medical records otherwise contain no reference to 
this automobile accident, or any injuries sustained in such 
an accident.  It is also significant that the veteran only 
mentioned this accident once in his medical history, and did 
not mention it to either the private osteopath or the VA 
examiner.  The veteran's periodic complaints of back pain 
during service are well documented, but there is no competent 
evidence of the presence of a currently diagnosed back 
disability.  Consequently, the Board finds that the veteran 
does not have a chronic low back disability that began during 
service or as a consequence thereof.  As such, entitlement to 
service connection for a back disorder must be denied.

II.  Increased Ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Neck Scarring

The scarring on the left side of the veteran's neck due to 
the removal of a brachial cleft cyst and subsequent scar 
revision was originally evaluated using criteria of 38 C.F.R. 
Section 4.118, Diagnostic Code 7800.  At the time of the 
original rating, Diagnostic Code 7800 allowed for the 
assignment of various ratings based on the severity of 
disfiguring scars on the head, face or neck.  Specifically, a 
50 percent evaluation was assigned when there was evidence of 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement; a 30 
percent evaluation was assigned when there was evidence of 
severe disfigurement, especially if producing a marked and 
unsightly deformity of the eyelids, lips or auricles; and, a 
10 percent evaluation was assigned if there was evidence of 
moderately disfiguring scars.

During the course of the veteran's appeal, rating criteria 
for skin disorders were changed, effective August 30, 2002.  
The veteran was advised of the new rating criteria in a May 
2004 Supplemental Statement of the Case.  Although, 
initially, a noncompensable rating was assigned to the scar, 
in May 2004 a 10 percent initial evaluation was assigned 
under criteria in effect at the time the veteran initiated 
his claim, and a 30 percent rating was assigned as of the 
effective date of the revised rating criteria.

The new criteria of Diagnostic Code 7800 allows for the 
assignment of an 80 percent rating when there is evidence of 
disfigurement of the head, face or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features, or six 
or more characteristics of disfigurement; a 50 percent 
evaluation may be assigned when there is evidence of visible 
or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features, or with 
four or five characteristics of disfigurement; a 30 percent 
evaluation is assigned when there is visible or palpable 
tissue loss and either gross distortion of asymmetry of one 
feature or paired set of features, or with two or three 
characteristics of disfigurement; and, a 10 percent 
evaluation is assigned when there is one characteristic of 
disfigurement.  

The eight characteristics of disfigurement for the purposes 
of evaluation under 38 C.F.R. Section 4.118 are, (1) scar 
five or more inches in length, (2) scar at least one-quarter 
inch wide at widest part, (3) surface contour of scar 
elevated or depressed on palpation, (4) scar adherent to 
underlying tissue, (5) skin hypo- or hyper-pigmented in an 
area exceeding six square inches, (6) skin texture abnormal 
in an area exceeding six square inches, (7) underlying soft 
tissue missing in an area exceeding six square inches, and 
(8) skin induration and inflexible in an area exceeding six 
square inches.


The Board points out that VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. Section 5110(g) 
can be no earlier than the effective date of the change.  
VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. 
§ 3.114.  

The veteran's service medical records clearly show that he 
has a large scar on the left side of his neck as a result of 
the surgical removal of a cyst and subsequent revisions of 
the scarring.  Upon VA examination in May 2004, the veteran's 
scar was noted to be a superficial 14 inch scar on the left 
side of the jaw curving over the thyroid area of his neck; 
there was minimal splaying and no significant adenopathy or 
adherence to underlying tissues.  The veteran related that he 
thought the scar was disfiguring, but the examiner found that 
the color of the scar was approximately that of the 
surrounding tissue with no keloid formation.

Following a review of the evidence in conjunction with both 
sets of rating criteria, the Board finds that the revised 
rating criteria are more favorable to the veteran.  For the 
period prior to the effective date of the revised criteria, 
however, the Board can only consider the earlier rating 
criteria.  

The initial rating assigned is 10 percent for moderately 
disfiguring scarring of the neck.  There is no suggestion in 
the record that the veteran's neck scar affects his eyelids, 
lips or auricles, nor has it been described as disfiguring by 
a medical professional.  The veteran, however, finds the 
scarring disfiguring.  Thus, the Board finds that the 10 
percent initial rating assigned is appropriate because the 
objective medical evidence supports the finding of moderately 
disfiguring scarring as opposed to severely disfiguring 
scarring.  As such, an initial rating higher than 10 prior to 
August 30, 2002 is denied.

As of August 30, 2002, the revised rating criteria allows for 
the assignment of a 30 percent rating because two of the 
eight characteristics of disfigurement have been met.  
Specifically, the scar on the veteran's neck is over five 
inches in length with some splaying, suggesting that the scar 
is at least one-quarter inch wide at the widest part.  A 
higher evaluation is not warranted, however, because there is 
no evidence of tissue loss; gross distortion or asymmetry of 
two features; elevated or depressed surface contour of the 
scarring; adherence to underlying tissue; or, hypo- or hyper-
pigmented, abnormal area texture, missing soft tissue, or 
indurated or inflexible skin over a six square inch area.  
Therefore, the veteran's request for a rating higher than 30 
percent as of August 30, 2002, is also denied.

Hypertension

A noncompensable initial rating is assigned for the veteran's 
hypertension because his service medical records do not show 
that his diastolic pressure was predominantly 100 or more or 
that his systolic pressure was predominantly 160 or more 
prior to his discharge from active service.  A 10 percent 
rating has been assigned as of June 2001 based upon a showing 
that notwithstanding the use of medication, the veteran's 
diastolic pressure is now predominantly 100 or more.

A 10 percent evaluation may also assigned under 38 C.F.R. 
Section 4.104, Diagnostic Code 7101, when there is evidence 
of diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more.  A higher evaluation of 
20 percent is not assigned unless there is evidence of 
diastolic pressure predominantly 110 or more, or systolic 
pressure measured predominantly at 200 or more.  In every 
instance where the schedule of ratings does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  See 38 C.F.R. § 4.31.

Service medical records show that the veteran's diastolic 
pressure was maintained below 100 and systolic pressure was 
maintained below 160.  Specifically, in May 1998, the 
veteran's blood pressure was reported as 124/80; in September 
1998, it was 140/94; in December 1998, it was 138/78; in 
August 1999, it was 150/100; in September 1999, it was 
120/80; and, upon discharge examination in October 1999, it 
was 136/99.  Post-service treatment records reflect, however, 
that as of June 2001, the veteran's diastolic pressure has 
been predominantly 100 or more; his systolic pressure has 
been maintained below 160.  Specifically, in May 2001, the 
veteran's blood pressure was reported as 146/90; in June 
2001, it was 130/102; in September 2001, it was 140/104; and, 
in October 2001, it was 130/100.  Upon VA examination in May 
2004, the veteran's blood pressure was reported as 150/110.

Given the evidence as outlined above, the Board finds that 
criteria for assignment of an initial compensable rating have 
not been met because the veteran's blood pressure was 
maintained below the compensable thresholds until June 2001.  
As of June 2001, however, criteria for a 10 percent rating 
have been met because the veteran's diastolic pressure has 
been predominantly 100 or more.  A higher evaluation is not 
warranted because although there was one recent diastolic 
pressure measurement of 110, there is no evidence of such a 
reading being a pattern.  Therefore, the veteran's request 
for a compensable initial rating is denied as is his request 
for a rating higher than 10 percent as of June 2001.

Extra-schedular Rating

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected neck scarring and/or 
hypertension and he has not identified any specific factors 
which may be considered to be exceptional or unusual in light 
of VA's schedule of ratings; and the Board has been similarly 
unsuccessful.  The veteran has not required frequent periods 
of hospitalization for his service-connected disabilities and 
his treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  Although the Board does not doubt that limitation 
caused by feeling self-conscience due to neck scarring and 
having to take medication on a daily basis in an effort to 
control hypertension may have an adverse impact on 
employability, loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the staged evaluations 
assigned adequately reflect the clinically established 
impairments experienced by the veteran and higher ratings 
must be denied.

III.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claims here on appeal has 
proceeded in accordance with the law and regulations. 
 
Duty to Notify

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in March 2000, approximately 
six months before the VCAA was enacted, and the VCAA notice 
was first given to the veteran in March 2001.  Fortunately, 
the Court acknowledged in Pelegrini II that some claims were 
pending at the time the VCAA was enacted and that proper 
notice prior to the initial AOJ decision was impossible.  The 
Court specifically stated in Pelegrini II that it was not 
requiring the voiding or nullification of any AOJ action or 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in 
this matter does not nullify the rating action upon which 
this appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in March 2001 and again in March 2004.  The 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the evidence 
necessary to substantiate his claims and the responsibilities 
of VA and the veteran in obtaining evidence.  The letters 
stated that (1) the evidence needed to substantiate the 
veteran's claims was, among other things, evidence that the 
veteran currently had a disability as a result of an in-
service injury or disease and that his service-connected 
disabilities were more severe than rated, (2) VA would obtain 
relevant records from any Federal agency and relevant records 
identified by the veteran, and (3) the veteran is responsible 
for supplying VA with sufficient information to obtain 
relevant records on his behalf and is ultimately responsible 
for submitting all relevant evidence not in the possession of 
a Federal department or agency.  The Board notes that 
although the Court in Pelegrini I and again in Pelegrini II 
indicated that there was a fourth element of notification, VA 
General Counsel rendered a Precedential Opinion in February 
2004, finding that 38 U.S.C. Section 5103(a) does not require 
VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  See 
VAOPGCPREC 1-2004 (Feb. 24, 2004).  

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence, affording him physical examinations, 
and seeking an opinion as to the nature of his complaints of 
low back pain.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  

Additionally, the veteran was afforded the opportunity to 
testify before an RO hearing officer and/or the Board, but 
declined to do so.  In his VA Form 9, the veteran elected to 
have a hearing before the Board.  As such, a personal hearing 
was scheduled in March 2005.  The veteran did not appear for 
the scheduled hearing nor has he requested that a hearing be 
rescheduled.  As such, there is no outstanding hearing 
request.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Service connection for a low back disorder, claimed as 
chronic low back pain, is denied.

An initial rating higher than 10 percent for a scar on the 
left side of the neck is denied.

A rating higher than 30 percent as of August 30, 2002, for a 
scar on the left side of the neck is denied.

A compensable initial rating for hypertension is denied.

A rating higher than 10 percent as of June 22, 2001, for 
hypertension is denied. 



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


